DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 7-29-2021. As directed, claims 6, 13, and 14 have been amended, claims 2, 5, and 12 were previously cancelled, and no new claims have been added. Thus, claims 1, 3-4, 6-11, and 13-23 are pending.

Response to Amendment
Applicant has amended claims 6, 13, and 14 to address indefinite language in these claims. The previously held rejections under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant argues (see Remarks pages 9-10) that none of the cited references disclose a system capable of imparting a predetermined force on a knee joint. Examiner respectfully disagrees. While the Johansson disclosure is concerned with aligning bones in the patient’s limb, the device is not precluded from delivering a tension to the joint attached to the affected limb. As depicted in Johansson’s Figure 1, both tensioning elements (11 and 14 of Fig. 1) apply a predetermined tension to the first and second limb portions of the patient. Tensioning member 11 applies an upwardly oriented tension to the forearm which is in alignment with the elbow joint, and tensioning member 14 applies a downwardly oriented tension on the upper arm which is also 
Applicant argues (see Remarks page 10) that the traction device disclosed by Rush fails to cure the deficiencies of Johansson, as Rush is concerned with applying tension to the lumbar spine. Examiner respectfully contends that the Rush reference was relied on to teach a method of using a coupling element attached over the head of a patient to place the legs and hips of the patient in a 90/90 configuration, as Johansson does not explicitly illustrate how the 90/90 position of the user’s lower limbs is achieved. Rush was not relied on for the particular board assembly taught, rather the coupling element attached to the board used to achieve the desired lower limb position.
Applicant argues (see Remarks page 10) that the device of Hardy does not teach the system applying tension to two bones extending directly from a joint. Examiner respectfully contends that Hardy was relied upon to show a method of applying tension to a lower limb wherein the securing structure is placed at a user’s ankle. Thus, when modified with Johansson, instead of a securing structure attached at the toes, the modified securing structure is attached at 
Applicant argues (see Remarks page 11) that the Johansson reference is not configured to apply a predetermined tension to a joint because the Johansson device does not explicitly state that there is a tension experienced at the joint intervening the two illustrated limbs. Examiner respectfully disagrees. While the Johansson disclosure is concerned with aligning bones in the patient’s limb, the device is not precluded from delivering a tension to the joint attached to the affected limb. As depicted in Johansson’s Figure 1, both tensioning elements (11 and 14 of Fig. 1) apply a predetermined tension to the first and second limb portions of the patient. Tensioning member 11 applies an upwardly oriented tension to the forearm which is in alignment with the elbow joint, and tensioning member 14 applies a downwardly oriented tension on the upper arm which is also in alignment with the elbow joint. While the Johansson device is directed towards bone alignment, and applying tension to the first and second limb portions to achieve this, the elbow joint of the individual is also impacted by the applied tension by virtue of its connection with both limb portions. By virtue of the first and second limb’s attachment to the intervening joint, the joint will experience a tension as a result of the oppositely driven tension at either limb. Thus, these arguments are not persuasive.
Applicant further argues (see Remarks page 12) that subsequent dependent claims 4, 7, 14, 20, , 21, and 23 are not rendered obvious by their respective 103 combinations because independent claims 1, 10, 17, and 19 are not rendered obvious by Johansson, Rush, and Hardy. Because of the previously outlined reasons, claims 1, 3, 6, 8-11, 13, 15-19, and 22 are viewed as being obvious over the cited combination, and further the additional dependent claims are also rendered obvious.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3, 6, 8-11, 13, 15-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4,445,506) in view of Rush (US 3,800,787), and Hardy (US 3,385,292).
Regarding claim 1, Johansson discloses a system for applying a predetermined tension to a joint of a limb of a patient, the limb including a first limb portion and a second limb portion connected on opposite sides of the joint (abstract lines 5-12; Fig. 1), comprising: 
a traction table providing a surface on which the patient may lay (Col. 1, lines 29-33 indicate that the device is for attachment to an operating table generally understood to provide a surface on which a patient lays);

and a second securing structure (11, 15, 16) including a second coupling element (15, 16) configured to be coupled to the second limb portion (abstract lines 6-8 and Col. 1 lines 52-53; Fig. 1) and a second tension member (11) extending from the second coupling element (15, 16) and configured to be connected to a tensioning device (10) (abstract lines 5-9 and Col. 1, lines 51-53) for applying a predetermined tensioning force to the joint along an axis of the second limb portion (Col. 1, lines 44-47 and Col. 2, lines 1-2), the second securing structure being configured so that, when the first limb portion is secured in the desired position, the axis of the second limb portion extends at a desired angle to the axis of the first limb portion (see Fig. 1: the patient’s elbow is bent such that the longitudinal axis of the forearm and the longitudinal axis of the upper arm are perpendicularly oriented to one another; see also Col. 1, lines 57-66). 
Johansson discloses that the apparatus can be easily adjusted for repositioning the fore legs (Col. 2, lines 15-18), however Johansson fails to disclose or illustrate how the apparatus would be configured such that the first tension member is configured to extend from the first coupling element toward a head of the patient laying on the traction table. Johansson further fails extending directly from the joint. 
However, Rush teaches a 90/90 traction board assembly (see Fig. 1) wherein a user’s hip and knee are oriented at a 90/90 configuration by virtue of the attachment of first and second tensioning members (80, 39B; see Fig. 2) to first and second coupling members (50, 78) (Col. 3, lines 31-37; Col. 4, lines 7-16; Fig. 2). Rush further discloses that the first coupling element (39B) is configured to extend toward a head of the patient laying on the traction table (10) (Col. 3, lines 31-37; Fig. 2) for attachment to a rail (57) (Col. 3, lines 31-43) with the second coupling element (80) extending in a direction opposite the first coupling element (39B) (see Fig. 2). Rush discloses that the configuration disclosed is used in order to configure the patient’s hips and knees in a 90/90 configuration (Col. 1, lines 50-54).
Given the orientation of the Johansson apparatus (see Fig. 1, in the configuration attached to the arm, first and second tensioning elements are oriented in opposite directions, i.e. pulling the limb portions in two different directions, the forearm in an upward direction and the bicep in a downward direction), and further that Johansson discloses that the apparatus can be used on the legs (abstract outlines that the coupling element 14 attaches to the thigh, and that coupling element 15 attaches to the toes in a separate configuration, thus, in keeping the bent configuration as shown in Figure 1 for the patient’s arm, for a separate configuration with the patient’s leg, the knee would be bent with the hip oriented in a 90 degree position similar to the 90 degree position of the patient’s shoulder as seen in Figure 1), one of ordinary skill in the art would recognize based on Rush’s teaching that the first tension member (i.e. 13 of Johansson) could alternately be configured as a cable (i.e. 39B of Rush, see Col. 3, lines 31-34) in order to 
Modified Johansson fails to disclose that the second coupling element is configured to be coupled around a second bone extending directly from the joint.
However, Hardy teaches a traction device employing a coupling element (10) configured to be coupled around a second bone extending directly from the joint (Col. 2, lines 19-45; Fig. 1; coupling element 10 is shown surrounding an ankle and a portion of a calf of the patient, i.e. the coupling element surrounds the tibia and fibula which attach to the knee joint). Hardy suggests that the coupling element (10) reduces the compressive force applied on the patient’s skin when the limb is under tension, and thereby reduce the inhibition of blood circulation (Col. 2, lines 22-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Johansson in view of Hardy to provide a second coupling element (i.e. 15, 16 of Johansson) that is configured to be coupled to the second limb portion (the lower leg of the patient) around a second bone extending directly from the joint (knee joint), in order to reduce the compressive force applied on the patient’s skin when the limb is under tension, and thereby reduce the inhibition of blood circulation.
Regarding claim 3, Johansson in view of Rush and Hardy disclose the system of claim 1, as discussed above.
Johansson further discloses the system wherein the predetermined angle is approximately a 90-degree angle (see Fig. 1, the intervening joint is at a 90 degree angle). 
Regarding claim 6, Johansson in view of Rush and Hardy disclose the system of claim 1 as discussed above.
Modified Johansson further discloses a traction table (Johansson: Col. 1, lines 29-33 indicate that the device is for attachment to an operating table generally understood to provide a surface on which a patient lays; see also element 10 in Figure 1 of Rush) including a rail (57) extending from a head end thereof (Fig. 1 and Col. 3, lines 31-43 of Rush), the rail (57) including at least one anchoring point (see Rush Fig. 1, tensioning member 39B includes loop 58 which is attached to the rail 57; Col. 3, lines 31-43) at which the first tension member (39B of Rush as modified in claim 1) is anchorable to secure the first limb portion in the desired position (see Rush Fig. 1, tensioning member 39B includes loop 58 which is attached to the rail 57; Col. 3, lines 31-43; as modified, the tensioning member 14 of Johansson is analogously attached to rail 57 in a manner similar to cable 39B in Rush’s Fig, 1).
Regarding claim 8, Johansson in view of Rush and Hardy disclose the system of claim 1, as discussed above.
Johansson further discloses that the second coupling element (15, 16) includes a belt (16) configured to extend about the second limb portion (abstract lines 5-9 and Col. 1, lines 51-53; Fig. 1).
Regarding claim 9, Johansson in view of Rush and Hardy discloses the system of claim 1, as discussed above.
Johansson further discloses the system wherein the second tension member (11) includes a rope (abstract line 5), and modified Johansson further discloses that the first tension member (39B of Rush) is configured as a cable (Rush: Col. 3, lines 31-34). 
Regarding claim 10, Johansson discloses a traction system (abstract lines 5-12; Fig. 1), comprising: 
a traction table providing a surface on which the patient may lay (Col. 1, lines 29-33 indicate that the device is for attachment to an operating table generally understood to provide a surface on which a patient lays);
a securing arrangement (“repositioning apparatus”) for securing a first limb portion and a second limb portion connected to one another via a knee joint in a desired position (abstract, lines 5-12, the device is configured to hold the toes and the thigh), the securing arrangement (“repositioning apparatus”) including a first securing structure (13, 14) configured to be coupled to the first limb portion around a first bone extending directly from the joint (abstract lines 9-12 and Col. 1, lines 48-50; Fig. 1; the abstract indicates that the coupling element 14 is configured for attachment to the thigh, the thigh includes the femur, a bone which directly extends from the knee joint) and a second securing structure (11, 15, 16) configured to be coupled to the coupled to the second limb portion (abstract lines 5-8 and Col. 1, lines 51-53; Fig. 1), the first securing structure (13, 14) including a first tension member (13) configured to be anchored to a stationary structure (7; see Fig. 1) to hold the first limb portion in the desired position (abstract lines 9-12 
Johansson discloses that the apparatus can be easily adjusted for repositioning the fore legs (Col. 2, lines 15-18), however Johansson fails to disclose or illustrate how the apparatus would be configured such that the first tension member is configured to extend from the first coupling element toward a head of the patient laying on the traction table. Johansson further fails to disclose that the second coupling element is secured around a second bone extending directly from the joint. 
However, Rush teaches a 90/90 traction board assembly (see Fig. 1) wherein a user’s hip and knee are oriented at a 90/90 configuration by virtue of the attachment of first and second tensioning members (80, 39B; see Fig. 2) to first and second coupling members (50, 78) (Col. 3, lines 31-37; Col. 4, lines 7-16; Fig. 2). Rush further discloses that the first coupling element (39B) is configured to extend toward a head of the patient laying on the traction table (10) (Col. 3, lines 31-37; Fig. 2) for attachment to a rail (57) (Col. 3, lines 31-43) with the second coupling element (80) extending in a direction opposite the first coupling element (39B) (see Fig. 2). Rush 
Given the orientation of the Johansson apparatus (see Fig. 1, in the configuration attached to the arm, first and second tensioning elements are oriented in opposite directions, i.e. pulling the limb portions in two different directions, the forearm in an upward direction and the bicep in a downward direction), and further that Johansson discloses that the apparatus can be used on the legs (abstract outlines that the coupling element 14 attaches to the thigh, and that coupling element 15 attaches to the toes in a separate configuration, thus, in keeping the bent configuration as shown in Figure 1 for the patient’s arm, for a separate configuration with the patient’s leg, the knee would be bent with the hip oriented in a 90 degree position similar to the 90 degree position of the patient’s shoulder as seen in Figure 1), one of ordinary skill in the art would recognize based on Rush’s teaching that the first tension member (i.e. 13 of Johansson) could alternately be configured as a cable (i.e. 39B of Rush, see Col. 3, lines 31-34) in order to allow the first tension member to extend from the first coupling element (14 of Johansson) toward the head of the patient laying on the traction table with the second tensioning member (11 of Johansson) oriented in a direction towards the foot of the table in order to maintain the desired 90/90 configuration illustrated by Johansson and additionally taught by Rush.
Modified Johansson fails to disclose that the second coupling element is configured to be coupled around a second bone extending directly from the joint.
However, Hardy teaches a traction device employing a coupling element (10) configured to be coupled around a second bone extending directly from the joint (Col. 2, lines 19-45; Fig. 1; coupling element 10 is shown surrounding an ankle and a portion of a calf of the patient, i.e. the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Johansson in view of Hardy to provide a second coupling element (i.e. 15, 16 of Johansson) that is configured to be coupled to the second limb portion (the lower leg of the patient) around a second bone extending directly from the joint (knee joint), in order to reduce the compressive force applied on the patient’s skin when the limb is under tension, and thereby reduce the inhibition of blood circulation.
Regarding claim 11, Johansson in view of Rush and Hardy disclose the system of claim 10, as discussed above.
Johansson further discloses the system wherein the predetermined angle is approximately a 90-degree angle (see Fig. 1, the intervening joint is at a 90 degree angle). 
Regarding claim 13, Johansson in view of Rush and Hardy disclose the system of claim 10 as discussed above.
Modified Johansson further discloses a traction table (Johansson: Col. 1, lines 29-33 indicate that the device is for attachment to an operating table generally understood to provide a surface on which a patient lays; see also element 10 in Figure 1 of Rush) including a rail (57) extending from a head end thereof (Fig. 1 and Col. 3, lines 31-43 of Rush), the rail (57) including 
Regarding claim 15, Johansson in view of Rush and Hardy disclose the system of claim 10, as discussed above.
Johansson further discloses the system wherein the first securing structure includes a strap (14) configured to be positioned along a portion of the first limb portion proximate the knee joint (abstract lines 9-10; Fig. 1). 
Regarding claim 16, Johansson in view of Rush and Hardy disclose the system of claim 10, as discussed above.
Johansson further discloses that the second securing structure (11, 15, 16) includes a belt (16) configured to extend about the second limb portion (abstract, lines 6-8 and Col. 1 lines 52-53; Fig. 1) proximate an ankle joint of the second limb portion (abstract, lines 6-8, the belt 16 interfaces the patient at their toes which are proximate the ankle).
Regarding claim 17, Johansson teaches a method of treating a knee joint of a leg of a patient (abstract, lines 6-10 and Col. 2, lines 15-19) comprising: 

positioning a hip joint so that an axis of an upper portion of the leg forms a first desired angle with the torso (see Fig. 1; the upper arm is shown in a 90 degree flexed position forming an angle with the torso; Johansson further indicates that the apparatus and method can be directed to a leg, such that cuff 14 couples to the thigh and 15, 16 couple to the toes (see abstract), thus, in this configuration, it would be expected that the thigh is at a desired 90 degree angle relative to the torso as the upper arm is illustrated as such);
coupling a first coupling element (14) along a posterior surface of a first limb portion including a first bone extending directly from the knee joint (abstract, lines 6-10 and Col. 2, lines 15-19; Fig. 1; the abstract indicates that the coupling element 14 is configured for attachment to the thigh, the thigh includes the femur, a bone which directly extends from the knee joint); 
anchoring a first tension member (13), which is connected to the first coupling element (14) (abstract, lines 9-12 and Col. 1, lines 49-50; Fig. 1), to a stationary structure (7; see Fig. 1) to maintain the upper portion of the leg (thigh) at the first desired angle relative to the torso (Col. 1, lines 57-62 and Col. 2, lines 15-19; see for example Fig. 1 wherein the upper arm, which would be replaced with the upper leg when the system was used on a knee joint, is shown as being at an angle relative to where the patient’s torso would lie); 
bending the knee joint of the patient to a desired angle (Col. 1, lines 57-59 and Col. 2, lines 15-18; Fig. 1, the intervening joint is illustrated in a bent configuration);

and applying a tensioning force to the second limb portion while maintaining the knee joint at the desired angle (see Fig. 1, the elbow joint is held at an angle) along an axis of the second limb portion (Col. 1, lines 44-47 and Col. 2, lines 1-2) via a tensioning device (10) connected to the second coupling element (15, 16) (abstract, lines 5-7 and Col. 1, lines 51-53, note that the forearm, upper arm, and elbow are disclosed as being interchangeable with a lower leg, knee, and thigh).
Johansson discloses that the apparatus can be easily adjusted for repositioning the fore legs (Col. 2, lines 15-18), however Johansson fails to disclose or illustrate how the apparatus would be configured such that the first tension member is configured to extend from the first coupling element toward a head of the patient laying on the traction table. Johansson further fails to disclose that the second coupling element is secured around a second bone extending directly from the joint. 
However, Rush teaches a 90/90 traction board assembly (see Fig. 1) wherein a user’s hip and knee are oriented at a 90/90 configuration by virtue of the attachment of first and second tensioning members (80, 39B; see Fig. 2) to first and second coupling members (50, 78) (Col. 3, lines 31-37; Col. 4, lines 7-16; Fig. 2). Rush further discloses that the first coupling element (39B) is configured to extend toward a head of the patient laying on the traction table (10) (Col. 3, lines 31-37; Fig. 2) for attachment to a rail (57) (Col. 3, lines 31-43) with the second coupling element (80) extending in a direction opposite the first coupling element (39B) (see Fig. 2). Rush 
Given the orientation of the Johansson apparatus (see Fig. 1, in the configuration attached to the arm, first and second tensioning elements are oriented in opposite directions, i.e. pulling the limb portions in two different directions, the forearm in an upward direction and the bicep in a downward direction), and further that Johansson discloses that the apparatus can be used on the legs (abstract outlines that the coupling element 14 attaches to the thigh, and that coupling element 15 attaches to the toes in a separate configuration, thus, in keeping the bent configuration as shown in Figure 1 for the patient’s arm, for a separate configuration with the patient’s leg, the knee would be bent with the hip oriented in a 90 degree position similar to the 90 degree position of the patient’s shoulder as seen in Figure 1), one of ordinary skill in the art would recognize based on Rush’s teaching that the first tension member (i.e. 13 of Johansson) could be configured as a cable (i.e. 39B of Rush, see Col. 3, lines 31-34) in order to allow the first tension member to extend from the first coupling element (14 of Johansson) toward the head of the patient laying on the traction table with the second tensioning member (11 of Johansson) oriented in a direction towards the foot of the table in order to maintain the desired 90/90 configuration illustrated by Johansson and additionally taught by Rush.
Modified Johansson fails to disclose that the second coupling element is configured to be coupled around a second bone extending directly from the joint.
However, Hardy teaches a traction device employing a coupling element (10) configured to be coupled around a second bone extending directly from the joint (Col. 2, lines 19-45; Fig. 1; coupling element 10 is shown surrounding an ankle and a portion of a calf of the patient, i.e. the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Johansson in view of Hardy to provide a second coupling element (i.e. 15, 16 of Johansson) that is configured to be coupled to the second limb portion (the lower leg of the patient) around a second bone extending directly from the joint (knee joint), in order to reduce the compressive force applied on the patient’s skin when the limb is under tension, and thereby reduce the inhibition of blood circulation.
Regarding claim 18, Johansson in view of Rush and Hardy disclose the method of claim 17 as discussed above.
Modified Johansson further discloses wherein the first desired angle is approximately 90 degrees (Johansson: the upper arm is flexed at 90 degrees; see also Rush: Col. 1, lines 1-2; Fig. 2, the hip is positioned perpendicularly to the torso), and the second desired angle is approximately 90 degrees (Johansson Fig. 1 and Rush Fig. 2, the knee is bent to 90 degrees).
Regarding claim 19, Johansson discloses a traction system for applying tension to a joint of a patient, the joint connecting a first limb portion extending along a first longitudinal axis to a second limb portion extending along a second longitudinal axis (abstract, lines 5-12; Fig. 1: Johansson’s disclosure shows the first limb portion as the patient’s upper arm which has a 
a traction table providing a surface on which the patient may lay (Col. 1, lines 29-33 indicate that the device is for attachment to an operating table generally understood to provide a surface on which a patient lays);
a first securing structure (13, 14) including a first coupling element (14) configured to be coupled to the first limb portion around a first bone extending directly from the joint and a first tension member (13) extending from the first coupling element (14) (abstract, lines 9-12; Col. 1, lines 49-50; the abstract indicates that the coupling element 14 is configured for attachment to the thigh, the thigh includes the femur, a bone which directly extends from the knee joint);
a second securing structure (11, 15, 16) including a second coupling element (15, 16) configured to be coupled to the second limb portion and a second tension member (11) extending from the second coupling element (15, 16), the first (13, 14) and second (11, 15, 16) securing structures being configured to secure the first and second limb portions so that the first and second axes form a first desired angle relative to one another (see Fig. 1; the elbow is held in a bent configuration such that the limb portions are at a desired angle); 
and a tensioning device (10) connected to the second tension member (11) applying a predetermined tensioning force to the joint along the second longitudinal axis (Col. 1, lines 44-47; Col. 2, lines 1-2; Fig. 1).
Johansson discloses that the apparatus can be easily adjusted for repositioning the fore legs (Col. 2, lines 15-18), however Johansson fails to disclose or illustrate how the apparatus extending directly from the joint. 
However, Rush teaches a 90/90 traction board assembly (see Fig. 1) wherein a user’s hip and knee are oriented at a 90/90 configuration by virtue of the attachment of first and second tensioning members (80, 39B; see Fig. 2) to first and second coupling members (50, 78) (Col. 3, lines 31-37; Col. 4, lines 7-16; Fig. 2). Rush further discloses that the first coupling element (39B) is configured to extend toward a head of the patient laying on the traction table (10) (Col. 3, lines 31-37; Fig. 2) for attachment to a rail (57) (Col. 3, lines 31-43) with the second coupling element (80) extending in a direction opposite the first coupling element (39B) (see Fig. 2). Rush discloses that the configuration disclosed is used in order to configure the patient’s hips and knees in a 90/90 configuration (Col. 1, lines 50-54).
Given the orientation of the Johansson apparatus (see Fig. 1, in the configuration attached to the arm, first and second tensioning elements are oriented in opposite directions, i.e. pulling the limb portions in two different directions, the forearm in an upward direction and the bicep in a downward direction), and further that Johansson discloses that the apparatus can be used on the legs (abstract outlines that the coupling element 14 attaches to the thigh, and that coupling element 15 attaches to the toes in a separate configuration, thus, in keeping the bent configuration as shown in Figure 1 for the patient’s arm, for a separate configuration with the patient’s leg, the knee would be bent with the hip oriented in a 90 degree position similar to the 90 degree position of the patient’s shoulder as seen in Figure 1), one of ordinary skill in the art 
Modified Johansson fails to disclose that the second coupling element is configured to be coupled around a second bone extending directly from the joint.
However, Hardy teaches a traction device employing a coupling element (10) configured to be coupled around a second bone extending directly from the joint (Col. 2, lines 19-45; Fig. 1; coupling element 10 is shown surrounding an ankle and a portion of a calf of the patient, i.e. the coupling element surrounds the tibia and fibula which attach to the knee joint). Hardy suggests that the coupling element (10) reduces the compressive force applied on the patient’s skin when the limb is under tension, and thereby reduce the inhibition of blood circulation (Col. 2, lines 22-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Johansson in view of Hardy to provide a second coupling element (i.e. 15, 16 of Johansson) that is configured to be coupled to the second limb portion (the lower leg of the patient) around a second bone extending directly from the joint (knee joint), in order to reduce the compressive force applied on the patient’s skin when the limb is under tension, and thereby reduce the inhibition of blood circulation.
Regarding claim 22, Johansson in view of Rush and Hardy disclose the system of claim 1, as discussed above.
Modified Johansson further discloses wherein the stationary structure (rail 57 of Rush; see Fig. 1) is proximal a top of the head of the patient (see Rush Fig. 1: as modified element 14 of Johansson extends to the stationary structure 57 of Rush which is proximal the patient’s head).
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4445506) in view of Rush (US 3,800,787), and Hardy (US 3,385,292), as applied to claim 1 above, in further view of Daury (US 2007/0055193).
Regarding claim 4, Johansson in view of Rush and Hardy disclose the system of claim 1, as discussed above.
Modified Johansson fails to disclose that the tensioning device is a computerized traction device.
Daury teaches a tensioning device (4) (paragraph 22, lines 3-4) that is a computerized traction device (paragraph 25). Daury indicates that the computerized system advantageously controls the amount of tension applied to the limb automatically, and is further capable of comparing the amount of tension applied to the limb to an indexed tension value stored in the memory of the controller, such that the tension can be continuously monitored and corrected based on a pre-determined value (paragraphs 25, 27)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson in view of Daury in order to implement a computerized traction device associated with the tensioning device in order to 
Regarding claim 23, Johansson in view of Rush, Hardy, and Daury disclose the system of claim 4, as discussed above.
Modified Johansson further discloses wherein the tensioning device is configured to be attached to the traction table (Col. 1, lines 29-33, Johansson discloses that the entire apparatus is configured for attachment to a table).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4445506) in view of Rush (US 3,800,787), and Hardy (US 3,385,292), as applied to claim 1 above, in further of Dunford (US 2017/0239513).
Regarding claim 7, Johansson in view of Rush and Hardy disclose the system of claim 1, as discussed above.
Modified Johansson further discloses a first coupling element (14 of Johansson) that includes a strap (Fig. 1) and a first tension member (39B of Rush) that anchors the limb in a selected position (abstract; Fig. 1).
Modified Johansson fails to disclose the first tension member includes a pair of longitudinal elements extending from opposite ends of the strap. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson in view of Dunford in order to provide a tension member with a pair of longitudinal elements in order to provide flexible and increasing resistance, and also advantageously provides two coupling points with the strap to reinforce the engagement.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4445506) in view of Rush (US 3,800,787), and Hardy (US 3,385,292), as applied to claim 10 above, in further view of Gold (US 2017/0087396).
Regarding claim 14, Johansson in view of Rush and Hardy disclose the system of claim 10, as discussed above.
Modified Johansson fails to disclose that the table includes a securing mechanism for securing the patient in a position relative to the table.
However, Gold teaches a table (12) including a securing mechanism (10) for securing the patient in a position relative to the table (12) (paragraph 25, lines 1-10). Gold further indicates that the securing mechanism can advantageously holds certain body portions stationary while stretching (tensile) force is applied to other portions (paragraph 5, lines 1-15).

Regarding claim 20, Johansson discloses the system of claim 19, as discussed above.
Modified Johansson further discloses wherein the upper body extends along a third longitudinal axis, the third longitudinal axis forming a second desired angle relative to the first longitudinal axis (see for example Rush: Col. 1, lines 1-2; Col. 2, lines 24-27; Col. 4, lines 7-31; Fig. 2: the first longitudinal axis is defined by the longitudinal axis of the patient’s thigh in Figure 2, while the third longitudinal axis is defined by the longitudinal axis of the patient’s torso, the two axes are perpendicularly oriented; Johansson discloses a similar positioning in Fig. 1).
Modified Johansson fails to disclose a securing mechanism configured to secure the patient on a table such that an upper body of the patient is fixed relative to the table
However, Gold teaches a table (12) including a securing mechanism (10) for securing the patient in a position relative to the table (12) (paragraph 25, lines 1-10). Gold further indicates that the securing mechanism can advantageously holds certain body portions stationary while stretching (tensile) force is applied to other portions (paragraph 5, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4445506) in view of Rush (US 3,800,787), and Hardy (US 3,385,292), as applied to claim 1 above, in further view of Osika (US 8,572,774).
Regarding claim 21, Johansson in view of Rush and Hardy disclose the system of claim 1, as discussed above.
Modified Johansson fails to disclose wherein the stationary structure is a wall mount positioned above the head of the patient.
However, Osika teaches a stationary structure (40) attached to a tensioning member (34) and a coupling member (25) configured as a wall mount above the head of the patient (see. Fig. 1; Col. 3, lines 57-62). Osika illustrates that the wall mounted structure aids in moving the patient’s upper and lower legs into a 90/90 configuration (see Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the stationary structure disclosed by modified Johansson could be modified to be a wall mounted stationary structure in order to provide an alternative configuration for securing the knees and hips at a 90/90 configuration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785